2015 UT App 26
_________________________________________________________

               THE UTAH COURT OF APPEALS

      STATE OF UTAH, IN THE INTEREST OF J.P., D.P., AND F.P.,
             PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             M.M.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20141059-CA
                      Filed February 5, 2015

       Third District Juvenile Court, Salt Lake Department
              The Honorable Kimberly K. Hornak
                           No. 1067506

           David C. Cundick, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1      M.M. (Mother) appeals the order terminating her parental
rights to J.P., D.P., and F.P. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
                              In re J.P.


has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Mother asserts that the juvenile court erred by determining
that she was an unfit or incompetent parent. Mother also asserts
that she should have been offered additional time to pursue
treatment. In addition to the alternative grounds supporting the
termination of Mother’s parental rights, the juvenile court
determined that Mother is an unfit or incompetent parent pursuant
to Utah Code section 78A-6-507(1)(c). See Utah Code Ann. § 78A-6-
507(1)(c) (LexisNexis 2013). A determination that a parent is unfit
or incompetent may be supported by evidence that a parent’s
habitual or excessive use of controlled substances or dangerous
drugs renders the parent unable to care for the child. See id. § 78A-
6-508(2)(c). The record supports the determination that Mother is
an unfit or incompetent parent based upon her habitual use of
illegal drugs, which has prevented her from being a proper parent.
See id. Mother fails to demonstrate that the juvenile court erred by
determining that she is an unfit or incompetent parent.

¶4     Mother next asserts that she was not provided with an
adequate opportunity to complete services. “Reunification services
are a gratuity provided to parents by the Legislature, and [parties]
thus have no constitutional right to receive these services.” In re
N.R., 967 P.2d 951, 955-56 (Utah Ct. App. 1998). The juvenile court
held a dispositional hearing on June 5, 2014, in order to determine
whether to provide Mother with reunification services. However,
Mother failed to appear for, or otherwise participate in, the
hearing. Mother’s failure to attend the dispositional hearing
resulted in the juvenile court declining to offer Mother




20141059-CA                       2                2015 UT App 26
                              In re J.P.


reunification services. At trial, Mother requested that the juvenile
court stay the termination proceeding in order to permit her
additional time to pursue treatment. The juvenile court found that
although services were not ordered in this case, the Division had
discussed a treatment plan with Mother, and that she was fully
aware of the treatment plan. However, Mother failed to comply
with the Division’s treatment recommendations. Mother fails to
demonstrate that the juvenile court erred by declining to stay the
termination of her parental rights so that she could have additional
time to seek treatment.

¶5      If the juvenile court determines that there are sufficient
grounds to terminate parental rights, in order to actually do so, the
court must next find that the best interest and welfare of the child
are served by terminating the parent’s parental rights. See In re
R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118. Although Mother does
not challenge the juvenile court’s determination that it was in the
children’s best interests to terminate her parental rights, we note
that the record supports such determination. Because “a
foundation for the court’s decision exists in the evidence,” we
affirm the juvenile court’s order terminating Mother’s parental
rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20141059-CA                       3                2015 UT App 26